 

SECURITIES PURCHASE AGREEMENT

 

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”), dated as of June 21,
2017, by and among Tauriga Sciences, Inc., a Florida corporation (the
“Company”), and the Subscriber identified on the signature pages hereto (the
“Subscriber”).

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon an exemption from securities registration afforded by
the provisions of Section 4(2), Section 4(6) and/or Regulation D (“Regulation
D”) as promulgated by the United States Securities and Exchange Commission (the
“Commission”) under the Securities Act of 1933, as amended (the “1933 Act”).

 

WHEREAS, the parties desire that, upon the terms and subject to the conditions
contained herein, the Company shall issue and sell to the Subscriber, as
provided herein, and the Subscriber shall purchase ___44,000,000_ shares (the
“Purchased Shares”) of the Company’s common stock, $.00001 par value (the
“Common Stock”) at a per shares price of $0.00125 (1/8 of 1 Penny) for an
aggregate purchase price of $__55,000 USD___ (the “Purchase Price”).

 

NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement, the Company and the Subscriber hereby agree as
follows:

 

1. Closing. On the Closing Date (as defined below), the Subscriber shall
purchase and the Company shall sell to the Subscriber the Purchased Shares. The
Closing Date shall be the date the Subscriber funds the Purchase Price by wire
transfer to the benefit of the Company pursuant to the instructions set forth on
Exhibit A hereto (the “Closing Date”).

 

2. Subscriber’s Representations and Warranties. The Subscriber hereby represents
and warrants to and agrees with the Company as to such Subscriber that:

 

(a) Information on Company. The Subscriber has received in writing from the
Company such public information concerning its operations, financial condition
and other matters as the Subscriber has requested in writing, and considered all
factors the Subscriber deems material in deciding on the advisability of
investing in the Securities.

 

(b) Information on Subscriber. The Subscriber is as of the date hereof an
“accredited investor”, as such term is defined in Regulation D promulgated by
the Commission under the 1933 Act, is experienced in investments and business
matters, has made investments of a speculative nature and has purchased
securities of United States publicly-owned companies in private placements in
the past and, with its representatives, has such knowledge and experience in
financial, tax and other business matters as to enable the Subscriber to utilize
the information made available by the Company to evaluate the merits and risks
of, and to make an informed investment decision with respect to, the proposed
purchase. The Subscriber acknowledges that an investment in the Securities
represents a speculative investment. The Subscriber has the authority and is
duly and legally qualified to purchase and own the Securities. The Subscriber is
able to bear the risk of such investment for an indefinite period and to afford
a complete loss of the investment. The information set forth on the signature
page hereto regarding the Subscriber is true and correct.

 

   

 

 

(c) Compliance with Securities Act. The Subscriber understands and agrees that
the Securities have not been registered under the 1933 Act or any applicable
state securities laws, and are being issued in a transaction that does not
require registration under the 1933 Act (based in part on the accuracy of the
representations and warranties of Subscriber contained herein), and that such
Securities must be held indefinitely unless the Securities are subsequently
registered for resale under the 1933 Act or any applicable state securities laws
or is exempt from such registration.

 

(d) Shares Legend. Upon issuance, the Purchased Shares shall bear the following
or similar legend:

 

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR ANY STATE
SECURITIES LAW. NO TRANSFER OF THE SHARES REPRESENTED BY THIS CERTIFICATE SHALL
BE VALID OR EFFECTIVE UNLESS SUCH TRANSFER IS MADE (A) PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND IN COMPLIANCE WITH ANY
APPLICABLE STATE SECURITIES LAWS, OR (B) PURSUANT TO AN EXEMPTION FROM THE
REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND ANY APPLICABLE STATE OR
LOCAL SECURITIES LAW (INCLUDING WITHOUT LIMITATION THE DELIVERY OF A LEGAL
OPINION FROM COUNSEL TO THE TRANSFEROR, REASONABLY SATISFACTORY, IF REQUESTED BY
THE COMPANY).”

 

(e) Communication of Offer. The offer to sell the Securities was directly
communicated to the Subscriber by the Company. At no time was the Subscriber
presented with or solicited by any leaflet, newspaper or magazine article, radio
or television advertisement, or any other form of general advertising or
solicited or invited to attend a promotional meeting otherwise than in
connection and concurrently with such communicated offer.

 

(f) Authority; Enforceability. This Agreement and the other agreements delivered
in connection with this Agreement have been duly authorized, executed and
delivered by the Subscriber and are valid and binding agreements enforceable in
accordance with their terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights generally and to general principles
of equity, Subscriber has full corporate power and authority necessary to enter
into this Agreement and such other agreements and to perform its obligations
hereunder and under all other agreements entered into by the Subscriber relating
hereto.

 

-2- 

  

 

(g) Correctness of Representations. The Subscriber represents as to such
Subscriber that the foregoing representations and warranties are true and
correct as of the date hereof and will be true and correct as of the Closing
Date. The foregoing representations and warranties shall survive the Closing
Date for a period of three years.

 

(h) Survival. The foregoing representations and warranties of the Subscriber
shall survive the Closing Date for a period of two years.

 

3. Company Representations and Warranties. The Company represents and warrants
to and agrees with the Subscriber that, except as set forth in the Reports:

 

(a) Due Incorporation. The Company and each of its subsidiaries is a corporation
duly organized, validly existing and in good standing under the laws of the
respective jurisdictions of their incorporation and have the requisite corporate
power to own their properties and to carry on their business as now being
conducted. The Company and each of its subsidiaries is duly qualified as a
foreign corporation to do business and is in good standing in each jurisdiction
where the nature of the business conducted or property owned by it makes such
qualification necessary, other than those jurisdictions in which the failure to
so qualify would not have a material adverse effect on the business, operations
or financial condition of the Company.

 

(b) Outstanding Stock. All issued and outstanding shares of capital stock of the
Company and each of its subsidiaries has been duly authorized and validly issued
and are fully paid and non-assessable.

 

(c) Authority; Enforceability. This Agreement and any other agreements delivered
in connection herewith (collectively “Transaction Documents”) have been duly
authorized, executed and delivered by the Company and are valid and binding
agreements enforceable in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability relating to or affecting creditors’ rights generally and
to general principles of equity. The Company has full corporate power and
authority necessary to enter into and deliver the Transaction Documents and to
perform its obligations thereunder.

 

(d) The Securities. The Securities upon issuance:

 

(i) are, or will be, free and clear of any security interests, liens, claims or
other encumbrances, subject to restrictions upon transfer under the 1933 Act and
any applicable state securities laws; and

 

(ii) have been, or will be, duly and validly authorized and as of the Closing
Date, the Securities will be duly and validly issued, fully paid and
nonassessable (and if registered pursuant to the 1933 Act, and if resold
pursuant to an effective registration statement will be free trading and
unrestricted, provided that the Subscriber complies with the prospectus delivery
requirements of the 1933 Act);

 

-3- 

  

 

(e) Reporting Company. The Company is a Current on all of its periodic SEC
Filings. Investors recognizes and accepts that 76,000,000 shares will only be
issued contingent upon the successful amendment of the Company’s authorized
share limit from 2,500,000,000 to 7,500,000,000.

 

(f) No Market Manipulation. The Company has not taken, and will not take,
directly or indirectly, any action designed to, or that might reasonably be
expected to, cause or result in stabilization or manipulation of the price of
the Common Stock to facilitate the sale or resale of the Securities or affect
the price at which the Securities may be issued or resold.

 

(g) Stop Transfer. The Securities, when issued, will be “restricted” securities,
as that term is defined under Rule 144 of the 1933 Act. The Company will not
issue any stop transfer order or other order impeding the sale, resale or
delivery of any of the Securities, except as may be required by any applicable
federal or state securities laws and unless contemporaneous notice of such
instruction is given to the Subscriber.

 

(h) No Integrated Offering. Neither the Company, nor any of its affiliates, nor
any person acting on its or their behalf, has directly or indirectly made any
offers or sales of any security or solicited any offers to buy any security
under circumstances that would cause the offer of the Securities pursuant to
this Agreement to be integrated with prior offerings by the Company for purposes
of the 1933 Act or any applicable stockholder approval provisions, including,
without limitation, under the rules and regulations of the Bulletin Board. The
Company or any of its affiliates or subsidiaries will not take any action or
steps that would cause the offer of the Securities to be integrated with other
offerings. The Company will not conduct any offering other than the transactions
contemplated hereby that will be integrated with the offer or issuance of the
Securities.

 

(i) No General Solicitation. Neither the Company, nor any of its affiliates, nor
to its knowledge, any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D under the 1933 Act) in connection with the offer or sale of the
Securities.

 

(j) Dilution. The Company’s executive officers and directors have studied and
fully understand the nature of the Securities being sold hereby and recognize
that they have a potential dilutive effect on the equity holdings of other
holders of the Company’s equity or rights to receive equity of the Company. The
board of directors of the Company has concluded, in its good faith business
judgment, that such issuance is in the best interests of the Company.

 

(k) Investment Company. The Company is not, and is not an Affiliate (as defined
in Rule 405 under the 1933 Act) of, an “investment company” within the meaning
of the Investment Company Act of 1940, as amended.

 

(l) Survival. The foregoing representations and warranties shall survive the
Closing Date for a period of six months.

 

-4- 

  

 

4. Regulation D Offering. The offer and issuance of the Securities to the
Subscriber is being made pursuant to the exemption from the registration
provisions of the 1933 Act afforded by Section 4(2) or Section 4(6) of the 1933
Act and/or Rule 506 of Regulation D promulgated thereunder. .

 

5. Covenants of the Company and Subscriber Regarding Indemnification.

 

(a) The Company agrees to indemnify, hold harmless, reimburse and defend the
Subscriber, the Subscriber’ officers, directors, agents, affiliates, control
persons, and principal shareholders, against any claim, cost, expense,
liability, obligation, loss or damage (including reasonable legal fees) of any
nature, incurred by or imposed upon the Subscriber or any such person which
results, arises out of or is based upon (i) any material misrepresentation by
Company or breach of any warranty by Company in this Agreement or in any
Exhibits or Schedules attached hereto, or other agreement delivered pursuant
hereto; or (ii) after any applicable notice and/or cure periods, any breach or
default in performance by the Company of any covenant or undertaking to be
performed by the Company hereunder, or any other agreement entered into by the
Company and Subscriber relating hereto.

 

(b) The Subscriber agrees to indemnify, hold harmless, reimburse and defend the
Company and each of the Company’s officers, directors, agents, affiliates,
control persons against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company or any such person which results, arises out of or is based
upon (i) any material misrepresentation by such Subscriber in this Agreement or
in any Exhibits or Schedules attached hereto, or other agreement delivered
pursuant hereto; or (ii) after any applicable notice and/or cure periods, any
breach or default in performance by such Subscriber of any covenant or
undertaking to be performed by such Subscriber hereunder, or any other agreement
entered into by the Company and Subscribers relating hereto.

 

(c) In no event shall the liability of any Subscriber or permitted successor
hereunder or under any other agreement delivered in connection herewith be
greater in amount than the dollar amount of the net proceeds received by such
Subscriber upon the sale of Registrable Securities (as defined herein) giving
rise to such indemnification obligation.

 

6. Miscellaneous.

 

(a) Notices. All notices, demands, requests, consents, approvals, and other
communications required or permitted hereunder shall be in writing and, unless
otherwise specified herein, shall be (i) personally served, (ii) deposited in
the mail, registered or certified, return receipt requested, postage prepaid,
(iii) delivered by reputable air courier service with charges prepaid, or (iv)
transmitted by hand delivery, telegram, or facsimile, addressed as set forth
below or to such other address as such party shall have specified most recently
by written notice. Any notice or other communication required or permitted to be
given hereunder shall be deemed effective (a) upon hand delivery or delivery by
facsimile, with accurate confirmation generated by the transmitting facsimile
machine, at the address or number designated below (if delivered on a business
day during normal business hours where such notice is to be received), or the
first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received)
or (b) on the second business day following the date of mailing by express
courier service, fully prepaid, addressed to such address, or upon actual
receipt of such mailing, whichever shall first occur. The addresses for such
communications shall be: (i) if to the Company, to: Tauriga Sciences, Inc., 39
Old Ridgebury Road, Danbury Connecticut 06180, and (ii) if to the Subscriber, to
the address and telecopier number indicated on the signature page hereto.

 

-5- 

  

 

(b) Closing. The consummation of the transactions contemplated herein
(“Closing”) shall take place at the offices of the Company or via email upon the
satisfaction of all conditions to Closing set forth in this Agreement.

 

(c) Entire Agreement; Assignment. This Agreement and other documents delivered
in connection herewith represent the entire agreement between the parties hereto
with respect to the subject matter hereof and may be amended only by a writing
executed by both parties. Neither the Company nor the Subscriber have relied on
any representations not contained or referred to in this Agreement and the
documents delivered herewith. No right or obligation of either party shall be
assigned by that party without prior notice to and the written consent of the
other party.

 

(d) Counterparts. This Agreement may be executed in any number of counterparts,
each of which when so executed shall be deemed to be an original and, all of
which taken together shall constitute one and the same Agreement. In the event
that any signature is delivered by facsimile transmission, such signature shall
create a valid binding obligation of the party executing (or on whose behalf
such signature is executed) the same with the same force and effect as if such
facsimile signature were the original thereof.

 

(e) Law Governing this Agreement. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the state of New York. The parties and the individuals executing this Agreement
and other agreements referred to herein or delivered in connection herewith on
behalf of the Company agree to submit to the jurisdiction of such courts and
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney’s fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform to such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement.

 

-6- 

  

 

(f) Specific Enforcement, Consent to Jurisdiction. The Company and Subscriber
acknowledge and agree that irreparable damage would occur in the event that any
of the provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached. It is accordingly agreed that the
parties shall be entitled to an injunction or injunctions to prevent or cure
breaches of the provisions of this Agreement and to enforce specifically the
terms and provisions hereof or thereof, this being in addition to any other
remedy to which any of them may be entitled by law or equity. Each of the
Company and Subscriber hereby waives, and agrees not to assert in any such suit,
action or proceeding, any claim that it is not personally subject to the
jurisdiction of such court, that the suit, action or proceeding is brought in an
inconvenient forum or that the venue of the suit, action or proceeding is
improper. Nothing in this Section shall affect or limit any right to serve
process in any other manner permitted by law.

 

[SIGNATURE PAGE FOLLOWS]

 

-7- 

  

 

SIGNATURE PAGE TO SECURITIES PURCHASE AGREEMENT

 

Please acknowledge your acceptance of the foregoing Securities Purchase
Agreement by signing and returning a copy to the undersigned whereupon it shall
become a binding agreement between us.

 

  TAURIGA SCIENCES, INC.   a Florida Corporation         By:

SETH M. SHAW

    (With Independent Board Approval Pursuant to Board Meeting 06/21/2017)  
Name: Seth M. Shaw™   Title: CEO/Chairman

 

  SUBSCRIBER              

Name: Seth M. Shaw

 

Address: XXXXXXXXXXXXXXXXXXXXX.

 

If Subscriber is an entity:

 

Form of Entity: ________Individual

(Insider/Affiliate)______________________________________

(i.e., corporation, partnership, etc.)

 

Laws under which Entity is formed:_________________________

 

Principal jurisdiction in which business is conducted:____________

 

Social Security or Tax Identification Number: N/A

 

SETH M. SHAW

Signature

(If signing as officer or partner, please give title)

 

   

 



   

 

 

